DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 1/28/2021 and 1/29/2021.

As for Applicant’s argument regarding the amendments to independent claim 1 overcoming the art (Remarks 1/28/2021, page 17); examiner agrees, particularly regarding the newly recited “flip key” feature.  Therefore, claim 1 is in condition for allowance.

The similarly amended independent claim 10 is in condition for allowance as well.

The dependent claims are also in condition for allowance.


Allowable Subject Matter
Claims 1-18, 25, and 26 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 10 are allowable over the prior art of record for the reason stated above.
The dependent claims further limit either allowable independent claim 1 or allowable independent 10, and thus, are also allowable by virtue of their dependency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626